Learned, P. J.
We are of opinion that so much of the order as requires, a further bill of particulars in these words, containing “a statement of each particular class of work and construction claimed by its answer served herein to have been improperly, carelessly, or in an unworkman-like manner done or performed by the plaintiff for the defendant, [and] the location [thereof ]: upon the line of defendant’s road,” should be affirmed; that the residue of' the order should be reversed, except the allowance of costs to abide event; and that $10 costs of appeal and printing disbursements abide the event of thfr action
Landon and Ingalls, JJ., concur.